In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-215 CR

____________________


JOSEPH PAUL CEASAR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 92292




MEMORANDUM OPINION
	After a bench trial, the trial court convicted appellant Joseph Paul Ceasar of deadly
conduct as a repeat felony offender and assessed punishment at eighteen years of
confinement.  Ceasar then filed this appeal.  After the filing of the clerk's record and the
reporter's record, the parties filed a "Joint Motion to Remand to the Trial Court for a New
Trial," in which the State conceded that the trial court did not admonish Ceasar regarding
his purported waiver of a jury trial, and a written waiver of jury trial does not appear in
the record.  This Court requested that the parties brief the issue of harm.  See Johnson v.
State, 72 S.W.3d 346, 348 (Tex. Crim. App. 2002).  The parties subsequently filed a
"First Amended Joint Motion to Remand to the Trial Court for a New Trial," in which the
State further conceded that the trial court's constitutional error affected a substantial right
of the defendant.  See Tex. R. App. P. 44.2.  
	The State has conceded both error and harm.  Therefore, we reverse the trial court's
judgment and remand this cause for further proceedings.
	REVERSED AND REMANDED.


								____________________________
									 HOLLIS HORTON
										Justice								    

Opinion Delivered June 20, 2007							
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.